
	
		I
		112th CONGRESS
		2d Session
		H. R. 6276
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Landry introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  Commercial Fishing, Farm, and Ranch Risk Management Accounts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Fishing, Farm, and Ranch
			 Risk Management Act.
		2.Commercial
			 fishing, farm, and ranch risk management accounts
			(a)In
			 generalSubpart C of part II of subchapter E of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to taxable year for which deductions
			 taken) is amended by inserting after section 468B the following:
				
					468C.Commercial
				fishing, farm, and ranch risk management accounts
						(a)Deduction
				allowedIn the case of an
				individual engaged in an eligible farming business or commercial fishing, there
				shall be allowed as a deduction for any taxable year the amount paid in cash by
				the taxpayer during the taxable year to a Commercial Fishing, Farm, and Ranch
				Risk Management Account (hereinafter in this section referred to as the
				CFFR Account).
						(b)LimitationThe amount which a taxpayer may pay into
				the CFFR Account for any taxable year shall not exceed 20 percent of so much of
				the taxable income of the taxpayer (determined without regard to this section)
				which is attributable (determined in the manner applicable under section 1301)
				to any eligible farming business or commercial fishing.
						(c)Eligible
				businessesFor purposes of this section—
							(1)Eligible farming
				businessThe term eligible farming business means
				any farming business (as defined in section 263A(e)(4)) which is not a passive
				activity (within the meaning of section 469(c)) of the taxpayer.
							(2)Commercial
				fishingThe term commercial fishing has the
				meaning given such term by section 3(4) of the Magnuson-Stevens Fishery
				Conservation and Management Act (16 U.S.C. 1802(4)) but only if such fishing is
				not a passive activity (within the meaning of section 469(c)) of the
				taxpayer.
							(d)CFFR
				AccountFor purposes of this section, the term Commercial
				Fishing, Farm, and Ranch Risk Management Account or CFFR
				Account means a trust created or organized in the United States for the
				exclusive benefit of the taxpayer, but only if the written governing instrument
				creating the trust meets the following requirements:
							(1)No contribution
				will be accepted for any taxable year in excess of the amount allowed as a
				deduction under subsection (a) for such year.
							(2)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which such person will
				administer the trust will be consistent with the requirements of this
				section.
							(3)The assets of the
				trust consist entirely of cash or of obligations which have adequate stated
				interest (as defined in section 1274(c)(2)) and which pay such interest not
				less often than annually.
							(4)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
							(e)Inclusion of
				amounts distributed
							(1)In
				generalExcept as provided in paragraph (2), there shall be
				includible in the gross income of the taxpayer for any taxable year—
								(A)any amount
				distributed from a CFFR Account of the taxpayer during such taxable year,
				and
								(B)any deemed
				distribution under—
									(i)subsection (f)(1)
				(relating to deposits not distributed within 10 years),
									(ii)subsection (f)(2)
				(relating to cessation in eligible farming business), and
									(iii)subparagraph (B)
				or (C) of subsection (f)(3) (relating to prohibited transactions and pledging
				account as security).
									(2)ExceptionsParagraph
				(1)(A) shall not apply to—
								(A)any distribution
				to the extent attributable to income of the Account, and
								(B)the distribution
				of any contribution paid during a taxable year to a CFFR Account to the extent
				that such contribution exceeds the limitation applicable under subsection (b)
				if requirements similar to the requirements of section 408(d)(4) are
				met.
								For
				purposes of subparagraph (A), distributions shall be treated as first
				attributable to income and then to other amounts.(f)Special
				rules
							(1)Tax on deposits
				in account which are not distributed within 10 years
								(A)In
				generalIf, at the close of any taxable year, there is a
				nonqualified balance in any CFFR Account—
									(i)there shall be
				deemed distributed from such Account during such taxable year an amount equal
				to such balance, and
									(ii)the taxpayer’s
				tax imposed by this chapter for such taxable year shall be increased by 10
				percent of such deemed distribution.
									The
				preceding sentence shall not apply if an amount equal to such nonqualified
				balance is distributed from such Account to the taxpayer before the due date
				(including extensions) for filing the return of tax imposed by this chapter for
				such year (or, if earlier, the date the taxpayer files such return for such
				year).(B)Nonqualified
				balanceFor purposes of subparagraph (A), the term
				nonqualified balance means any balance in the Account on the
				last day of the taxable year which is attributable to amounts deposited in such
				Account before the 9th preceding taxable year.
								(C)Ordering
				ruleFor purposes of this paragraph, distributions from a CFFR
				Account (other than distributions of current income) shall be treated as made
				from deposits in the order in which such deposits were made, beginning with the
				earliest deposits.
								(2)Cessation in
				eligible businessAt the close of the first disqualification
				period after a period for which the taxpayer was engaged in an eligible farming
				business or commercial fishing, there shall be deemed distributed from the CFFR
				Account of the taxpayer an amount equal to the balance in such Account (if any)
				at the close of such disqualification period. For purposes of the preceding
				sentence, the term disqualification period means any period of 3
				consecutive taxable years for which the taxpayer is not engaged in an eligible
				farming business or commercial fishing.
							(3)Certain rules to
				ApplyRules similar to the following rules shall apply for
				purposes of this section:
								(A)Section 220(f)(8)
				(relating to treatment on death).
								(B)Section 408(e)(2)
				(relating to loss of exemption of account where individual engages in
				prohibited transaction).
								(C)Section 408(e)(4)
				(relating to effect of pledging account as security).
								(D)Section 408(g)
				(relating to community property laws).
								(E)Section 408(h)
				(relating to custodial accounts).
								(4)Time when
				payments deemed madeFor purposes of this section, a taxpayer
				shall be deemed to have made a payment to a CFFR Account on the last day of a
				taxable year if such payment is made on account of such taxable year and is
				made on or before the due date (including extensions) for filing the return of
				tax for such taxable year.
							(5)IndividualFor
				purposes of this section, the term individual shall not include
				an estate or trust.
							(6)Deduction not
				allowed for self-employment taxThe deduction allowable by reason
				of subsection (a) shall not be taken into account in determining an
				individual’s net earnings from self-employment (within the meaning of section
				1402(a)) for purposes of chapter 2.
							(g)ReportsThe
				trustee of a CFFR Account shall make such reports regarding such Account to the
				Secretary and to the person for whose benefit the Account is maintained with
				respect to contributions, distributions, and such other matters as the
				Secretary may require under regulations. The reports required by this
				subsection shall be filed at such time and in such manner and furnished to such
				persons at such time and in such manner as may be required by such
				regulations.
						.
			(b)Tax on excess
			 contributions
				(1)Subsection (a) of
			 section 4973 of such Code (relating to tax on excess contributions to certain
			 tax-favored accounts and annuities) is amended by striking or at
			 the end of paragraph (4), by inserting or at the end of
			 paragraph (5), and by inserting after paragraph (5) the following:
					
						(6)a CFFR Account
				(within the meaning of section 468C(d)),
				or
						.
				(2)Section 4973 of
			 such Code is amended by adding at the end the following:
					
						(g)Excess
				contributions to farm accountsFor purposes of this section, in
				the case of a CFFR Account (within the meaning of section 468C(d)), the term
				excess contributions means the amount by which the amount
				contributed for the taxable year to the Account exceeds the amount which may be
				contributed to the Account under section 468C(b) for such taxable year. For
				purposes of this subsection, any contribution which is distributed out of the
				CFFR Account in a distribution to which section 468C(e)(2)(B) applies shall be
				treated as an amount not
				contributed.
						.
				(3)The section
			 heading for section 4973 of such Code is amended to read as follows:
					
						4973.Excess
				contributions to certain accounts, annuities,
				etc
						.
				(4)The table of
			 sections for chapter 43 of such Code is amended by striking the item relating
			 to section 4973 and inserting the following:
					
						
							Sec. 4973. Excess contributions to certain
				accounts, annuities,
				etc.
						
						.
				(c)Tax on
			 prohibited transactions
				(1)Subsection (c) of
			 section 4975 of such Code (relating to tax on prohibited transactions) is
			 amended by adding at the end the following:
					
						(7)Special rule for
				farm accountsA person for whose benefit a CFFR Account (within
				the meaning of section 468C(d)) is established shall be exempt from the tax
				imposed by this section with respect to any transaction concerning such account
				(which would otherwise be taxable under this section) if, with respect to such
				transaction, the account ceases to be a CFFR Account by reason of the
				application of section 468C(f)(3)(B) to such
				account.
						.
				(2)Paragraph (1) of
			 section 4975(e) of such Code is amended by redesignating subparagraphs (F) and
			 (G) as subparagraphs (G) and (H), respectively, and by inserting after
			 subparagraph (E) the following:
					
						(F)a CFFR Account
				described in section
				468C(d),
						.
				(d)Failure To
			 provide reports on farm accountsParagraph (2) of section 6693(a)
			 of such Code (relating to failure to provide reports on certain tax-favored
			 accounts or annuities) is amended by redesignating subparagraphs (D) and (E) as
			 subparagraphs (E) and (F), respectively, and by inserting after subparagraph
			 (C) the following:
				
					(D)section 468C(g)
				(relating to CFFR
				Accounts),
					.
			(e)Clerical
			 amendmentThe table of sections for subpart C of part II of
			 subchapter E of chapter 1 of such Code is amended by inserting after the item
			 relating to section 468B the following:
				
					
						Sec. 468C. Commercial fishing, farm, and ranch risk management
				accounts.
					
					.
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
